DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 36 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 11,178,477. When claims in the pending application are broader than the ones in the patent, the broad claims in the pending application are rejected under obviousness type double patenting over previously patented narrow claims, In re Van Ornum and Stang, 214 USPQ 761. For example, claim 1 of the pending application has the same limitations as claim 1 of the patent except for as shown in the table below. Therefore, claim 36 of the pending application is broader than claim 1 of the patent. Claims 36-55 are rejected as being dependent on rejected claim 35.

Pending Application 17/449,655
U.S. Patent No. 11,178,477
36. (New) An acoustic output apparatus, comprising: a speaker assembly including at least one acoustic driver, the at least one acoustic driver being configured to output sound from a pair of first sound guiding holes and a pair of second sound guiding holes, wherein the first sound guiding holes are spaced apart from each other by a first distance, the second guiding holes are spaced apart from each other by a second distance, the first distance is greater than the second distance; and a supporting structure for supporting the speaker assembly proximate to but not blocking a user's ear canal.  

1. An acoustic output apparatus, comprising: an acoustic output component; and a supporting structure for supporting the acoustic output component proximate to a user's ear, the supporting structure forming an acoustically open structure that allows the acoustic output component to acoustically communicate with surroundings, wherein the supporting structure comprises: a plurality of first sound guiding holes including a pair of first sound guiding holes that are spaced apart from each other by a first distance; and a plurality of second sound guiding hole including a pair of second sound quidinq holes that are spaced apart from each other by a second distance, wherein the first distance is qreater than the second distance; and the acoustic output component comprises: a plurality of acoustic drivers each of which is configured to output a sound with a frequency range, frequency ranges of sounds outputted by different acoustic dividers are different, wherein at least one of the plurality of acoustic drivers includes: a magnetic system for generating a first magnetic field, the magnetic system comprising: a first magnetic component for generating a second magnetic field; and at least one second magnetic component surrounding the first magnetic component, wherein a magnetic gap is formed between the first magnetic component and the at least one second magnetic component, and a magnetic field intensity of the first magnetic field in the magnetic gap is greater than a magnetic field intensity of the second magnetic field in the magnetic gap.  



Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 36, 37 and 40 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wakeland et al. U.S. Patent Application Publication No. 2019/0238971 A1.
Regarding claim 36, Wakeland discloses an acoustic output apparatus, comprising: a speaker assembly including at least one acoustic driver (14-acoustic radiator, Fig. 1, paragraph 0027, 2nd sentence), the at least one acoustic driver being configured to output sound from a pair of first sound guiding holes (20/24-sound emitting outlets, Fig. 1, paragraph 0033, 1st sentence) and a pair of second sound guiding holes (28/38-rear sound openings, Fig. 1, paragraph 0028, 7th and 11th sentences), wherein the first sound guiding holes are spaced apart from each other by a first distance (Fig. 1), the first distance is greater than the second distance (Fig. 1); the second guiding holes are spaced apart from each other by a second distance (Fig. 1), and a supporting structure (102-temple, Fig 5, paragraph 0045) for supporting the speaker assembly proximate to but not blocking a user's ear canal.  
             Regarding claim 37, Wakeland further discloses a first acoustic route between the at least one acoustic driver and the pair of first sound guiding holes (Fig. 1, path from the front of driver 14 to openings 20/24); and a second acoustic route between the at least one acoustic driver and the pair of second sound guiding holes (Fig. 1, path from the rear of driver 14 to openings 28/36), wherein the first acoustic route and the second acoustic route have different frequency selection characteristics (paragraph 0030, “One or more openings on the front side of the transducer and one or more openings on the rear side of the transducer create dipole radiation from the loudspeaker. The variable length dipole of the present loudspeaker allows the loudspeaker to have a relatively large effective dipole length at low frequencies and a smaller effective dipole length at higher frequencies, with the effective length relatively smoothly transitioning between the two frequencies.”)
              Regarding claim 40, Wakeland further discloses the supporting structure comprises an ear hook (106-posterior end that sits on the ear, Fig. 5) that connects to the speaker assembly and hangs the speaker assembly before the user's ear canal.  
             Claims 38 and 39 are rejected under 35 U.S.C. 103 as being unpatentable over Wakeland et al. in view of Shaffer U.S. Patent No. 8,891,800 B1.
             Regarding claim 38, Wakeland does not expressly disclose a magnetic connector configured to charge the acoustic output apparatus when the magnetic connector absorbs a charging interface of an external power source. However, the use of magnetic connectors for charging an audio output device is well-known in the art. In a related field of endeavor, Shaffer discloses an audio output device (34/35-rechargable earbuds) comprising a magnetic connector (28/30-magnetic rings) to charge the acoustic output apparatus (earbuds) when the magnetic connector absorbs a charging interface of an external power source (Fig. 2A and col. 3, line 62 to col. 4, line 6). Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to utilize a magnetic connector in the audio output device as taught by Shaffer in the audio output device of Wakeland for convenient recharging of the audio output apparatus.
             Regarding claim 39, the combination of Wakeland in view of Shaffer further discloses the magnetic connector comprises: a magnetic adsorption ring (28/30-magnetic rings); an insulation base (12-base portion) including a plurality of accommodation holes (32/33-earbud apertures), at least part of the insulation base being inserted into the magnetic adsorption ring; and a plurality of terminals (41/42-aperture magnetic contact strips) each of which is accommodated in one of the plurality of accommodation holes (Shaffer, Figs. 3A-D and col. 4, lines 21-42).

Claims 41, 43-48 and 53 are rejected under 35 U.S.C. 103 as being unpatentable over Wakeland et al in view of Peng U.S. Patent No. 9,036,851 B2.
             Regarding claim 41, Wakeland discloses an acoustic output apparatus as claimed. Wakeland does not expressly disclose the supporting structure comprises a headband placed over a head of a user when the acoustic output apparatus is worn by the user. In a related field of endeavor, Peng discloses an acoustic output apparatus (22-sound reproduction device, Fig. 6, col. 5, lines 54-58), comprising: an acoustic output component (5-speaker, Fig. 5, col. 4, lines 63-67); and a supporting structure for supporting the acoustic output component proximate to a user's ear (24-support, Fig. 6), the supporting structure forming an acoustically open structure that allows the acoustic output component to acoustically communicate with surroundings (col. 5, lines 59-63), the supporting structure including a headband (Col. 7, lines 32-36, “In general, any clip style can be used, including those disclosed above, and as non-limiting examples: glasses, clips that clip to the side of the ear, or as part of a headband or neckband. In general, any material can be used for the clip, including plastic, metal, synthetic polymers, silicone, rubber, or rubberized or otherwise pliable materials). Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to utilize a headband or neckband as taught by Peng for the support structure of Wakeland for user comfort and/or preference.)
             Regarding claim 43, the combination of Wakeland in view Peng further discloses the plurality of acoustic drivers include: a first acoustic driver configured to output a first sound with a first frequency range; and a second acoustic driver configured to output a second sound with a second frequency range, the second frequency range including frequencies higher than the first frequency range (Peng, col. 5, lines 6-9, a first speaker of a first diameter can be used to produce low sounds, while a second speaker of a second diameter can be used to produce high sounds.)
             Regarding claim 44, the combination of Wakeland in view Peng further discloses at least one of the pair of second sound guiding holes is closer to the user's ear canal than at least one of the pair of first sound guiding holes (Wakeland Fig. 5).
             Regarding claim 45, the combination of Wakeland in view Peng further discloses the speaker assembly comprises: a first housing for accommodating the first acoustic driver; and a second housing for accommodating the second acoustic driver (Wakeland, Fig. 5, paragraph 0045,  “Note that in some but not all cases there would be a system in each of the two temples of the eyeglasses, so that sound is delivered very close to both ears.” Therefore, a left side (first) driver and a right side (second) driver.)
             Regarding claim 46, the combination of Wakeland in view Peng further discloses the first housing includes a first chamber and a second chamber located on either side of the first acoustic driver, the first chamber being acoustically coupled to one of the pair of first sound guiding holes, the second chamber being acoustically coupled to other one of the pair of first sound guiding holes (Wakeland, Fig. 5, paragraph 0045,  “Note that in some but not all cases there would be a system in each of the two temples of the eyeglasses, so that sound is delivered very close to both ears.” Therefore, the left side temple).
             Regarding claim 47, the combination of Wakeland in view Peng further discloses the second housing includes a third chamber and a fourth chamber located on either side of the second acoustic driver, the third chamber being acoustically coupled to one of the pair of second sound guiding holes, the fourth chamber being acoustically coupled to other one of the pair of second sound guiding holes  (Wakeland, Fig. 5, paragraph 0045,  “Note that in some but not all cases there would be a system in each of the two temples of the eyeglasses, so that sound is delivered very close to both ears.” Therefore, the right side temple).
             Regarding claim 48, the combination of Wakeland in view Peng further discloses the first sound includes a first portion outputted from one of the pair of first sound guiding holes and a second portion outputted from other one of the pair of first sound guiding holes, the first portion having an inversed phase with respect to the second portion (Wakeland, paragraph 0028, “Housing 12 defines an acoustic radiator front volume or cavity 16, and an acoustic radiator rear volume or cavity 18. Acoustic radiator 14 radiates sound pressure into both volume 16 and volume 18, the sound radiated into the two different volumes being out of phase. Housing 12 thus directs both the front side acoustic radiation and the rear side acoustic radiation.”)
             Regarding claim 53, the combination of Wakeland in view Peng further discloses a plurality of acoustic drivers include: a first acoustic driver configured to output a first sound with a first frequency range; and a second acoustic driver configured to output a second sound with a second frequency range, the second frequency range including frequencies higher than the first frequency range (Peng, col. 5, lines 6-9, a first speaker of a first diameter can be used to produce low sounds, while a second speaker of a second diameter can be used to produce high sounds.) Peng further discloses the speakers can be of the typical "diaphragm and coil" variety, or can be a piezoelectric speaker, an electrostatic speaker, a ribbon or planar magnetic speaker, an air motion transducer, a digital speaker, or any other type of device for converting an electrical signal into sound (Peng, col. 4, lines 63-67). 



Claim 54 is rejected under 35 U.S.C. 103 as being unpatentable over Wakeland as applied to claim 36 above, and further in view of Gong et al. U.S. Patent No. 10,499,140 B2 and in further view of Graber U.S. Patent No. 10,375,479 B2.
Regarding claim 54, Wakeland discloses an acoustic output apparatus as claimed. Wakeland does not expressly disclose a magnetic system comprising: a first magnetic component for generating a second magnetic field; and at least one second magnetic component surrounding the first magnetic component, wherein a magnetic gap is formed between the first magnetic component and the at least one second magnetic component, and a magnetic field intensity of the first magnetic field in the magnetic gap is greater than a magnetic field intensity of the second magnetic field in the magnetic gap. In a related field of endeavor, Gong discloses a speaker comprising a magnetic system comprising: a first magnetic component (21-inner magnet ring) for generating a second magnetic field; and at least one second magnetic component (22-outer magnet ring) surrounding the first magnetic component, wherein a magnetic gap (33-gap) is formed between the first magnetic component and the at least one second magnetic component. Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to utilize the magnetic speaker of Wakeland with the speaker of Gong for a magnet system which reduces leakage and hysteresis losses, ensures uniform and symmetrical distribution of magnetic flux lines, reduces distortion, and realizes reproduction of true sound (Gong col. 4, lines 8-11). The combination of Wakeland in view of Gong does not expressly disclose a magnetic field intensity of the first magnetic field in the magnetic gap is greater than a magnetic field intensity of the second magnetic field in the magnetic gap. However, it is well-known in the art that magnetic field intensity depends partially on the magnet size as taught by Graber (Fig. 7 and col. 4, lines 47-51, The ring magnets 28, 30, 36 and 38 may individually have approximately the same field strength, or ring magnets 28 and 30 may have a higher field density to compensate for their smaller diameter relative to magnets 36 and 38.) Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention that a magnetic field intensity of the first magnetic field in the magnetic gap is greater than a magnetic field intensity of the second magnetic field of in the magnetic gap as taught by Graber in the magnetic circuit of the combination of Wakeland in view of Gong since inner magnet (21) of the combination of Wakeland in view of Gong is smaller than the surrounding magnet (22) of the combination of Wakeland in view of Gong.
Claim 55 is rejected under 35 U.S.C. 103 as being unpatentable over the combination of Wakeland in view of Gong et al. in view of Graber as applied to claim 54 above, and further in view of Peng. 
             Regarding claim 55, the combination of Wakeland in view of Gong in view of Graber does not expressly disclose the magnetic system further comprises: a first magnetic conductive component mechanically connected to a first surface of the first magnetic component. In a related field of endeavor, Peng discloses a magnetic system further comprising: a first magnetic conductive component (top of second outer magnetic member 52) mechanically connected to a first surface of the first magnetic component (bottom of outer ring magnet 22) (Peng Figs. 3 and 4). Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to mechanically couple the first magnetic conductive component to the first surface of the first magnetic component as taught by Peng to ensure a secure connection between the components.


Allowable Subject Matter
Claims 42 and 49-52 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN ENSEY whose telephone number is (571)272-7496. The examiner can normally be reached Monday 7:00-3:30, Tuesday, Thursday, Friday 7:00-2:30 Wednesday - Off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fan Tsang can be reached on 571-272-7547. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Any response to this action should be mailed to:
                        Commissioner of Patents and Trademarks
                        P.O. Box 1450
                        Alexandria, Va.  22313-1450
        Or faxed to:
                    (571) 273-8300, for formal communications intended for entry and for 
                     informal or draft communications, please label “PROPOSED” or “DRAFT”.
                                Hand-delivered responses should be brought to: 

                         Customer Service Window 
                         Randolph Building 
                         401 Dulany Street 
                         Arlington, VA 22314

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRIAN ENSEY/Primary Examiner, Art Unit 2653                                                                                                                                                                                                        8 October 2022